Title: To Benjamin Franklin from ——— St. Juste, 29 May 1778: résumé
From: St. Juste, ——
To: Franklin, Benjamin


<Rodez, May 29, 1778, in French: I have a project that you will doubtless approve, for a corps to be raised, trained, and ready for action within a year. It will have a new kind of discipline and way of fighting, along with weapons of my invention that are far more effective than cannons. I want to use it for particular purposes that suit my skills and the men’s courage. If we fail, I and my eight immediate subordinates will atone with our heads and the men with half their pay; the same penalty will apply if the corps does not make a predetermined number of forays in each campaign. Authorization from the French government is prerequisite, for I have not the means to act on my own. I must have sufficient funds, and be permitted to give my men distinctive training, uniforms, and weapons, more pay than in the rest of the army, and the right to booty and prisoners’ ransoms. You have nothing to fear from high station, which I do not claim, or from a brilliant reputation, which I claim still less. All I have is the boldness of my scheme, the means to carry it out, and the willingness to lose my head if I fail. Let me have your answer; I shall not leave Rodez for some days. Please communicate my letter to no one except the other commissioners.>
